DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “a discontinuous nanoparticle coating” which renders the claim and dependent claims 2-8 indefinite because it is unclear what “discontinuous” is intended to modify, i.e. discontinuous coverage, discontinuous thickness, discontinuous density, discontinuous composition, etc. And even when the discontinuous property is assumed to be modifying a certain property, what extent of discontinuity is required in order for the property to be considered discontinuous.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as obvious over Kaburagi et al., US2010/0288243.
In regard to claims 1-2 and 5-7, Kaburagi et al, teaches first storage body microparticles (a powder) that can contain containing non-metals (carbon, zeolite(a ceramic)) with a layer of second storage bodies that comprise attached metal hydrides (sodium aluminum hydride or alkaline earth hydride), the coating having a thickness of 5 nm – 20 microns, with 1 micrometer exemplified. See the abstract, claim 1, [0021], and [0030]-[0032]. Kaburagi teaches secondary support “bodies” showing that the coating is formed of particles. See [0047]. Further, the method of production uses an impregnation 
	In regard to claim 3, Kaburagi teaches 10-300 micrometers. See [0046].
In regard to claim 4, Kaburagi teaches hydride layer thicknesses of 5 nm to 20 microns. See [0039]. The second storage bodies making up the coatings on the lower end of this range would have to fall into the range claimed, e.g.10 nm. Overlapping ranges are prima facie obviousness. 
Regarding claim 8, Kaburagi teaches impregnation of the support materials (see the Examples) after which the particles would be supported via Van Der Walls/electrostatic forces since the particles are adsorbed on the microparticle surfaces since they do not chemically react with the microparticle surfaces and, yet, are held thereon indicating the electrostatic/Van Der Waals forces are at work.

Response to Arguments
	Applicant’s submission of a Terminal Disclaimer on 12/8/2020 has been approved and is sufficient to overcome the Nonstatutory Double Patenting rejection.
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736